


110 HR 7075 IH: Emergency Fueling Station Designation Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7075
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Poe introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide Federal assistance to assist an eligible State
		  to purchase and install transfer switches and generators at designated
		  emergency service stations in hurricane zones within such
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Fueling Station Designation Act of
			 2008.
		2.Designated
			 Emergency Fueling StationsTitle II of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S. C. 5131) is amended by adding at
			 the end the following:
			
				205.Designated
				emergency fueling stations
					(a)EstablishmentIn cooperation with eligible States, the
				Administrator shall establish a program to address the shortage of fuel along
				hurricane evacuation routes by providing funds to such States to assist in the
				purchase and installation of transfer switches and generators at designated
				emergency fueling stations selected by an eligible State.
					(b)ApplicationsTo receive Federal funds under this Act, an
				eligible State shall submit to the Administrator an application at such time
				and containing such information as the Administrator may require. Such
				application shall also include the following information from a State:
						(1)Identification of hurricane zones and
				evacuation routes for such zones in the State.
						(2)The estimated number of designated and
				adjacent emergency fueling stations as determined necessary by such State using
				population figures along hurricane evacuation routes as a guide in selecting
				such stations.
						(3)An assurance that a
				fueling station will not be selected as a designated emergency fueling station
				unless it has not less than 10 fueling positions and is located within 1 mile
				of a hurricane evacuation route.
						(4)An assurance that
				the State will publish a notice to service stations regarding the application
				and registration processes necessary to become a designated emergency fueling
				station, which may include a requirement for reimbursement from a service
				station of the non-Federal share of the purchase and installation of a transfer
				switch and generator.
						(5)An assurance that each designated emergency
				fueling station will have a generator that has the capability of running for 72
				or more hours which shall only be used in the case of a hurricane in which a
				political subdivision of a State orders an evacuation.
						(6)An assurance that the State will identify,
				through broadcast and electronic means, the locations of designated and
				adjacent emergency fueling stations.
						(7)An assurance that
				the State will designate adjacent emergency fueling stations located within 1
				mile of a hurricane evacuation route to ensure availability of fuel if a
				designated emergency fueling station is unavailable.
						(c)Federal
				shareSubject to the availability of appropriations, the
				Administrator shall make available to an eligible State that applies for funds
				under subsection (b)—
						(1)in the case of designated emergency fueling
				stations selected by such State, 50 percent of the cost for the purchase and
				installation of transfer switches and generators for such stations; and
						(2)in the case of adjacent emergency fueling
				stations selected by such State, 30 percent of the cost for the purchase and
				installation of transfer switches and generators for such stations.
						(d)DefinitionIn
				this section the following definitions apply:
						(1)the term
				eligible State means—
							(A)Alabama;
							(B)Florida;
							(C)Georgia;
							(D)Louisiana;
							(E)Mississippi;
							(F)North
				Carolina;
							(G)South
				Carolina;
							(H)Texas; and
							(I)Virginia;
				and
							(2)The term evacuation route
				means the route used when departing before or returning after a hurricane in
				which a political subdivision of a State orders an evacuation.
						(e)Authorization of
				appropriationThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary.
					.
		
